--------------------------------------------------------------------------------

EXHIBIT 10.1

IOCEAN MEDIA LIMITED

and

AQUOS MEDIA LIMITED

and

ITONIS INC.

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

September 8th, 2007

--------------------------------------------------------------------------------

 

Lang Michener LLP

--------------------------------------------------------------------------------

TABLE OF CONTENTS


  Page     PART 1 DEFINITIONS AND INTERPRETATION        1      DEFINITIONS      
 1      SCHEDULES        4     PART 2 PURCHASE AND SALE        5      PURCHASE
AND SALE OF AQUOS SHARES        5      PURCHASE PRICE        5      CLOSING    
   5      TERMINATION OF LETTER OF INTENT        5      PILOT LOI        5    
 IPTV LICENSES AND PERMITS        6      ISSUANCE OF THE PURCHASER SHARES      
 6     PART 3 REPRESENTATIONS AND WARRANTIES OF THE VENDOR        7    
 REPRESENTATIONS AND WARRANTIES IN RESPECT OF THE VENDOR        7     PART 4
REPRESENTATIONS AND WARRANTIES IN RESPECT OF THE COMPANIES        9    
 REPRESENTATIONS AND WARRANTIES IN RESPECT OF THE COMPANIES        9      OTHER
REPRESENTATIONS      16      RELIANCE      16      SURVIVAL      16     PART 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER      17      REPRESENTATIONS AND
WARRANTIES IN RESPECT OF THE PURCHASER      17      OTHER REPRESENTATIONS    
 18      RELIANCE      18      SURVIVAL      18     PART 6 PRE-CLOSING COVENANTS
     19      CONDUCT OF BUSINESS      19      FINANCIAL STATEMENTS      20    
 ACCESS TO RECORDS      20      EXCLUSIVE DEALINGS      21      FEES AND
EXPENSES      21     PART 7 PURCHASER’S CONDITIONS PRECEDENT      21    
 PURCHASER’S CONDITIONS      21      WAIVER      22     PART 8 VENDOR’S
CONDITIONS PRECEDENT      22      VENDOR’S CONDITIONS      22      WAIVER    
 23     PART 9 CLOSING      23      CLOSING DATE AND LOCATION      23    
 VENDOR’S CLOSING DOCUMENTS      23      PURCHASER’S CLOSING DOCUMENTS      24  
  PART 10 TERMINATION      25          TERMINATION RIGHTS      25      EFFECT OF
TERMINATION      25     PART 11 GENERAL      26

 

--------------------------------------------------------------------------------

- ii -

     GOVERNING LAW AND ATTORNMENT 26      NOTICES 26      TIME OF ESSENCE 27
     PUBLIC NOTICES 27      ENTIRE AGREEMENT 27      WAIVER AND CONSENT 27
     SEVERABILITY 27      AMENDMENTS 28      FURTHER ASSURANCES 28
     ASSIGNMENT 28      ENUREMENT 28      COUNTERPARTS 29


--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made effective as of September 8th, 2007,

AMONG:

IOCEAN MEDIA LIMITED, incorporated and registered in the British
Virgin Islands with company number 1024086 and with its registered
office at Portcullis TrustNet Chambers PO Box 3444 Road Town,
Tortola, British Virgin Islands

(the “Vendor”)

AND:

AQUOS MEDIA LIMITED, incorporated and registered in the British
Virgin Islands with its registered office at Portcullis TrustNet Chambers
PO Box 3444 Road Town, Tortola, British Virgin Islands

(“Aquos”)

AND:

ITONIS INC., a Nevada corporation with its registered address at 52
East John Street, Carson City, Nevada 89706 USA

(the “Purchaser”)

WHEREAS:

(A)              the Vendor owns all of the Aquos Shares; and

(B)              the Vendor wishes to sell to the Purchaser, and the Purchaser
wishes to purchase from the Vendor, the Aquos Shares on the terms and subject to
the conditions set out in this Agreement;

THIS AGREEMENT WITNESSES THAT the Parties, intending to be legally bound,
covenant and agree as follows:

PART 1

DEFINITIONS AND INTERPRETATION

Definitions

1.1                             In this Agreement, including the recitals and
schedules, the following words and phrases have the following meanings:

(a)              “Affiliate” means any officer, director, shareholder or
employee of Aquos or any member of the immediate family of any such officer,
director, shareholder or employee.

--------------------------------------------------------------------------------

- 2 -

Members of the immediate family of an officer, director, shareholder or employee
shall consist of the spouse, parents and children of such officer, director,
shareholder or employee;

(b)               “Aquos Shares” means all of the issued and outstanding shares
in the capital of Aquos;

(c)               “Assets” means all property or assets of any nature or kind,
whether real property or personal property, tangible or intangible, including
the Licenses and Permits secured by Aquos as of Closing;

(d)               “Audited Financial Statements” means the audited financial
statements of Aquos required to be filed by the Purchaser with the SEC in
accordance with its reporting obligations under the Exchange Act as a result of
the Closing, which audited financial statements will include, without
limitation, financial statements for the years ended December 31, 2006 prepared
in accordance with GAAP and including (i) audited balance sheets as at December
31, 2006, (ii) related statements of income, cash flows and changes in
shareholder’s equity for the fiscal years ended December 31, 2006, (iii) notes
to the financial statements, and (iv) the audit report of an auditor registered
with the United States Public Company Accounting Oversight Board and acceptable
to the United States Securities and Exchange Commission;

(e)               “Business Day” means any day other than a Saturday, Sunday or
public holiday in Vancouver, British Columbia;

(f)               “Closing” means the completion of the purchase and sale of the
Aquos Shares on the terms and subject to the conditions contained in this
Agreement;

(g)               “Closing Date” means the date of Closing, as determined in
accordance with Section 2.3 of this Agreement;

(h)               “Company” or “Companies” means either the Vendor or Aquos, or
both of them, as the context requires;

(i)               “Consents and Approvals” means all necessary consents and
approvals required to be obtained in connection with the execution and delivery
by Aquos and the Vendor of this Agreement and the consummation of the
transactions described herein, as listed in Schedule A, which consents and
approvals will include all consents and approvals required to be obtained under
all licenses and permits secured by Aquos for the conduct and operation of its
planned television over the Internet business and the gaming business, including
the Licenses and Permits, in order that the Purchaser, through Aquos, will have
the full benefit of such licenses and permits following Closing;

(j)               “Disclosure Schedule” means the disclosure schedule attached
in Schedule B. The Disclosure Schedule will be arranged in sections
corresponding to the numbered and lettered sections contained in this Agreement
and the disclosure in any section qualifies other sections in this Agreement
only to the extent that such disclosure specifically references the fact that it
also qualifies or applies to such other specified sections;

(k)               “Employees and Contractors” means all individuals who are
full-time, part-time or temporary employees or individuals engaged on contract
to provide employment or similar services in respect of Aquos;

--------------------------------------------------------------------------------

- 3 -

(l)               “Employment Agreement” means an employment agreement between
the Purchaser and [Intentionally omitted];

(m)               “Encumbrance” means any lien, claim, charge, pledge,
hypothecation, security interest, mortgage, title retention agreement, option,
assignment, license or other encumbrance or adverse claim of any nature or kind
whatsoever;

(n)               “Exchange Act” means the United States Securities Exchange Act
of 1934, as amended;

(o)               “Financial Statements” means the Audited Financial Statements
and the Interim Financial Statements;

(p)               “GAAP” means United States generally accepted accounting
principles. All determinations of an accounting nature in respect of Aquos will
be made in a manner consistent with GAAP and past practice with no changes in
the method of application of the Company’s accounting policies or changes in the
method of applying the Company’s use of estimates;

(q)               “Government Entity” means (i) any international,
multinational, national, federal, provincial, state, municipal, local or other
government or public department, central bank, court, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) any subdivision or
authority of any of the foregoing, or (iii) any quasi-government or private
body, in each case, having jurisdiction on behalf of any nation, province,
territory, state or other geographic subdivision thereof and exercising any
regulatory, judicial, legislative, expropriation or taxing authority;

(r)               “Intellectual Property” means, in respect of a Person, all
patents (including utility patents, design patents, registered industrial
designs, utility models and certificates of addition), patent applications,
copyright, trade marks (including trade names, business names and service
marks), semiconductor topography rights, information rights in computer software
and databases, internet domain names, know-how, trade secrets, other similar
instruments or rights, whether registered or unregistered, and all rights in
relation to any of the foregoing which are recognized in any jurisdiction, of
the Person;

(s)               “Interim Financial Statements” means the unaudited interim
financial statements of Aquos required to be filed by the Purchaser with the SEC
in accordance with its reporting obligations under the Exchange Act as a result
of the completion of the Closing, which unaudited interim financial statements
will include, without limitation, financial statements for the six months ended
June 30, 2007 prepared in accordance with GAAP and including (i) unaudited
balance sheet as at June 30, 2007, (ii) related statements of income, cash flows
and changes in shareholder’s equity for the six months ended June 30, 2007, and
(iii) notes to the financial statements, each of which shall have been reviewed
by the auditor for Aquos;

(t)               “Licenses and Permits” means the licenses and permits to be
obtained by Aquos for the conduct and operation of its planned television over
the Internet business as set forth in Schedule B hereto;

(u)               “Letter of Intent” means the letter of intent among the
Vendor, Aquos and the Purchaser dated August 1, 2007 concerning the subject
matter hereof;

(v)               “Material Contracts” means all agreements that are material to
the Company’s business or that were not entered into in the ordinary course of
business, whether oral or written, to Aquos

--------------------------------------------------------------------------------

- 4 -

is a party, which are currently in effect, and which relate to the operation of
the Company’s business, including without limitation the agreements listed in
Schedule D and the Pilot LOI upon assignment by the Vendor to Aquos;

(w)               “Option Agreement” means an option agreement in the form
attached hereto as Schedule E, to be executed on closing whereby the Purchaser
will have the right to re-purchase the Purchaser Shares from the Vendor in the
event that Aquos has not secured all Licenses and Permits by October 31, 2007,
which option will be exercisable by the Purchaser delivering notice of exercise
and an assignment of the Aquos Shares to the Vendor;

(x)               “Party” means each party to this Agreement individually and
“Parties” mean each Party collectively;

(y)               “Person” includes an individual, corporation, limited
liability corporation, unlimited liability company, body corporate, partnership,
limited partnership, joint venture, association, trust or unincorporated
organization or any trustee, executor, administrator or other legal
representative thereof or any other entity (including a Government Entity);

(z)               “Pilot” means Pilot Media Limited, a corporation incorporated
under the laws of the People’s Republic of China;

(aa)             “Pilot LOI” means the letter of intent dated the 16th day of
August, 2007 between the Vendor and Pilot;

(bb)             “Purchaser Shares” has the meaning ascribed to it in Section
2.2 of this Agreement;

(cc)             “Purchaser’s Closing Documents” means the closing documents set
forth in §9.3 to be delivered by the Purchaser on or before the Closing Date;

(dd)            “Purchaser’s Solicitors” means Lang Michener LLP;

(ee)            “SEC” means the United States Securities and Exchange
Commission;

(ff)            “Securities Act” means the United States Securities Act of 1933,
as amended;

(gg)            “Vendor’s Closing Documents” means the closing documents set
forth in §9.2 to be delivered by the Vendor and Aquos on or before the Closing
Date; and

(hh)            “Voting Agreement” means a voting agreement in the form attached
hereto as Schedule F to be executed on Closing between the Purchaser and the
Vendor whereby the Vendor will agree for a period of one year following closing
to vote the Purchaser Shares in the manner.

Schedules

1.2                             The following schedules are attached to, form
part of, and are hereby incorporated by reference into this Agreement:

Schedule A – Consents and Approvals

Schedule B – Disclosure Schedule

Schedule C – IPTV Licenses and Permits

--------------------------------------------------------------------------------

- 5 -

Schedule D – Material Contracts

Schedule E – Option Agreement

Schedule F – Voting Agreement

PART 2

PURCHASE AND SALE

Purchase and Sale of Aquos Shares

2.1                             In reliance on the representations and
warranties, and on the terms and subject to the conditions contained in this
Agreement, at the Closing, the Purchaser will purchase from the Vendor, and the
Vendor will sell, assign and transfer to the Purchaser the Vendor’s Aquos
Shares, free and clear of all Encumbrances.

Purchase Price

2.2                             The total consideration payable by the Purchaser
to the Vendor for the Aquos Shares will be the issuance of such number of shares
of common stock of the Purchaser (the “Purchaser Shares”) such that,

(i)               Immediately following the Closing, the Vendor will own 49% of
the issued and outstanding shares of the common stock of the Purchaser.

(ii)               On the date upon which the gaming portion of the Licenses and
Permits is live and selling lottery tickets, the Vendor will own an additional
number of the issued and outstanding shares of the common stock of the Purchaser
(adjusted for any stock split) equal to 25% of the 49% of the issued and
outstanding shares of the common stock of the Purchaser issued immediately
following the Closing.

Closing

2.3                             The Closing will take place on the date that is
five business days after the Purchaser has delivered notice to the Vendor of its
acceptance of the Financial Statements, or such other time or date as may be
agreed to in writing by the Parties acting reasonably, provided that in no event
will the Closing Date be later than October 31, 2007.

Termination of Letter of Intent

2.4                             This Agreement supersedes and replaces in whole
the Letter of Intent which is hereby terminated and of no further force or
effect.

Pilot LOI

2.5                             Forthwith following execution of this Agreement,
the Vendor will assign and transfer all of its right, title and interest in and
to the Pilot LOI and will use its best efforts to obtain the written consent of
Pilot to this assignment and transfer. Both prior to and following Closing, the
Vendor will cause all future agreements with Pilot that are contemplated in the
Pilot LOI to be negotiated and

--------------------------------------------------------------------------------

- 6 -

executed by Aquos as a subsidiary of the Vendor and will use its best efforts to
assist in these negotiations in good faith to ensure that the definitive
agreements contemplated in the Pilot LOI are achieved. The obligations in this
Section 2.5 will survive closing of this Agreement.

IPTV Licenses and Permits

2.6                             Forthwith following execution of this Agreement,
the Vendor will use its best efforts to ensure that the IPTV Licenses and
Permits are secured by Aquos by no later than October 31, 2007. In the event
that Aquos has not secured the Licenses and Permits by October 31, 2007, then
the Purchaser will have the right under the Option Agreement to re-purchase the
Purchaser Shares by delivering notice of exercise of the option together with an
assignment of the Aquos Shares to the Vendor. Upon delivery of the notice of
exercise of the option together with an executed assignment of the Aquos Shares
to the Vendor, the Purchaser Shares will be deemed to be cancelled without any
further action of the parties. The obligations in this Section 2.6 will survive
closing of this Agreement.

Vendor Nominee on Purchaser Board of Directors

2.7                             The Vendor will have the right to appoint one
nominee to the board of directors of the Purchaser who will be appointed on
Closing.

Issuance of the Purchaser Shares

2.8                             The Vendor acknowledges and agrees that the
Purchaser Shares will be offered and sold to the Vendor without such offers and
sales being registered under the Securities Act and will be issued to the Vendor
in an offshore transaction outside of the United States in accordance with a
safe harbour from the registration requirements of the Securities Act provided
by Rule 903 of Regulation S of the Securities Act based on the representations
and warranties of the Vendor in this Agreement. As such, the Vendor further
acknowledges and agrees that the Purchaser Shares will, upon issuance, be
“restricted securities” within the meaning of the Securities Act. The Vendor
acknowledges and agrees that all certificates representing the Purchaser Shares
will be endorsed with the following legend, or such similar legend as deemed
advisable by legal counsel for the Purchaser, to ensure compliance with
Regulation S of the Securities Act and to reflect the status of the Purchaser
Shares as restricted securities:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.”

The Vendor acknowledges that that the Purchaser Shares may not be offered,
resold, pledged or otherwise transferred except through an exemption from
registration under the Securities Act or pursuant to an effective registration
statement under the Securities Act and in accordance with all applicable state
securities laws and the laws of any other jurisdiction. The Vendor agrees to
resell the Purchaser Shares only in accordance with the provisions of Regulation
S of the Securities Act, pursuant to registration

--------------------------------------------------------------------------------

- 7 -

under the Securities Act, or pursuant to an available exemption from
registration pursuant to the Securities Act. The Vendor agrees that the Company
will refuse to register any transfer of the Purchaser Shares not made in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, pursuant to an available exemption
from registration. The Vendor agrees that the Purchaser may require the opinion
of legal counsel reasonably acceptable to the Purchaser in the event of any
offer, sale, pledge or transfer of any of the Purchaser Shares by the Vendor
pursuant to an exemption from registration under the Securities Act.

PART 3

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

Representations and Warranties in Respect of the Vendor

3.1                             The Vendor represents and warrants to the
Purchaser that as at both the effective date of this Agreement and the Closing
Date

(a)               Capacity – the Vendor has all necessary legal right and
capacity to execute and deliver this Agreement, to transfer the legal and
beneficial title and ownership of the Aquos Shares owned by the Vendor to the
Purchaser, to perform all of the Vendor’s obligations hereunder and to comply
with the terms and provisions of this Agreement, and this Agreement constitutes
a valid and binding obligation of the Vendor in accordance with its terms,

(b)               No Approvals Required – with the exception of the Consents and
Approvals set forth in the Disclosure Schedule, no authorization, approval,
order, license permit or consent of any Government Entity nor the registration,
declaration or filing by the Vendor with any such Government Entity is required
in order for the Vendor

(i)               to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by the Vendor pursuant to
or contemplated by this Agreement,

(ii)               to incur the obligations expressed to be incurred by the
Vendor pursuant to this Agreement, or

(iii)               to duly perform and observe the terms and provisions of this
Agreement,

(c)               No Conflict – the Vendor is not a party to, bound by or
subject to any indenture, mortgage, lease, agreement, instrument, statute,
regulation, order, judgment, decree or law which would be violated, contravened
or breached by, or under which any default would occur or which gives rise to a
requirement to obtain any authorization, consent, approval or waiver from any
third Person as a result of, and there are no actions, claims, suits,
litigation, investigations or proceedings pending or threatened against or
affecting the Vendor which would prevent

(i)               the execution and delivery by the Vendor of this Agreement or
any other agreement, certificate or instrument to be executed or delivered by
the Vendor pursuant to or contemplated by this Agreement, or

(ii)               the performance by the Vendor of its obligations pursuant to,
or the observance by the Vendor of any of the terms and provisions of, this
Agreement,

--------------------------------------------------------------------------------

- 8 -

(d)               No Other Agreements – no Person has any agreement, option or
right, present or future, contingent, absolute or capable of becoming an
agreement, option or right, or which with the passage of time or the occurrence
of any event could become an agreement, option or right, to require the Vendor
to, sell, transfer, assign or otherwise dispose of the Aquos Shares, except for
the Purchaser,

(e)               Title to Aquos Shares – the Vendor owns and has good and
marketable title to all of the Aquos Shares as the legal and beneficial owner
thereof, free of all Encumbrances whatsoever and such Aquos Shares represent all
of the Aquos Shares owned by the Vendor. Such Aquos Shares are not subject to
any Voting Agreement or other agreement relating to ownership, voting, dividend
rights or their disposition,

(f)               Undisclosed Information – the Vendor does not have any
information relating to the Aquos Shares owned by the Vendor, which is not
generally known or which has not been expressly disclosed in writing to the
Purchaser by the Vendor and which if known could reasonably be expected to have
an adverse effect on the Vendor’s ownership of or right, authority, power or
capacity to transfer to the Purchaser legal and beneficial title and ownership
of all of the Aquos Shares, free and clear of all Encumbrances, and

(g)               Not a U.S. Person - The Vendor is not a “U.S. Person” as
defined by Regulation S of the Securities Act, as set forth below, and is not
acquiring the Purchaser Shares for the account or benefit of a U.S. Person.

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

        (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

        (c)

any estate of which any executor or administrator is a U.S. person;

        (d)

any trust of which any trustee is a U.S. person;

        (e)

any agency or branch of a foreign entity located in the United States;

        (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

        (g)

any partnership or corporation if:


  (i)

organized or incorporated under the laws of any foreign jurisdiction; and

        (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


--------------------------------------------------------------------------------

- 9 -

(h)               No Offer in the U.S. - The Vendor was not in the United States
at the time the offer to purchase the Purchaser Shares was received or at the
time this Agreement was executed.

(i)               Status as a Sophisticated Purchaser - The Vendor has such
knowledge, sophistication and experience in business and financial matters such
that it is capable of evaluating the merits and risks of the investment in the
Purchaser Shares. The Vendor has evaluated the merits and risks of an investment
in the Purchaser Shares. The Vendor can bear the economic risk of this
investment, and is able to afford a complete loss of this investment.

(j)               Acquisition for Investment - The Purchaser Shares will be
acquired by the Vendor for investment for the Vendor's own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Vendor has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Vendor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Purchaser Shares.

(k)               Information Regarding the Purchaser - The Vendor has had full
opportunity to ask questions and receive answers from representatives of the
Purchaser regarding the business, properties, prospects and financial condition
of the Purchaser, each as is necessary to evaluate the merits and risks of
investing in the Purchaser Shares. The Vendor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Purchaser Shares. The Vendor has had full opportunity to discuss
this information with the Vendor’s legal and financial advisers prior to
execution of this Agreement.

(l)               Reliance by Purchaser on Representations - The Vendor
acknowledges that the Purchaser will rely on these representations in completing
the issuance of the Purchaser Shares to the Vendor.

PART 4

REPRESENTATIONS AND WARRANTIES IN RESPECT OF THE COMPANIES

Representations and Warranties in Respect of the Companies

4.1                             The Vendor and Aquos represent and warrant to
the Purchaser that as at both the effective date of this Agreement and the
Closing Date, except to the extent set forth in the Disclosure Schedule,

(a)               Organization and Good Standing — Aquos is duly incorporated
and is validly existing and in good standing under the laws of its jurisdiction
of incorporation, and has all necessary legal and corporate power and authority
to own its property and assets and to carry on its business as presently
conducted. Aquos has delivered to the Purchaser complete and correct copies of
its constating documents including its certificate of incorporation and its
articles and bylaws, all as may be amended, and the minute books of Aquos which
contain complete and correct copies of all proceedings and actions taken at all
meetings of, or effected by written consent of, the shareholders and the board
of directors (including any committees thereof) of Aquos. Aquos is duly
qualified, licensed or registered to carry on business in the jurisdictions
where it owns, leases or operates its property,

--------------------------------------------------------------------------------

- 10 -

(b)               No Approvals Required – except as expressly disclosed in the
Disclosure Schedule, no vote or consent of the holders of any class or series of
Aquos Shares is necessary to approve and adopt this Agreement or to consummate
any of the transactions contemplated hereby, and no authorization, approval,
order, license, permit or consent of any Government Entity nor the registration,
declaration or filing by Aquos with any such Government Entity is required in
order for Aquos

(i)               to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by Aquos pursuant to or
contemplated by this Agreement,

(ii)               to incur the obligations expressed to be incurred by Aquos
pursuant to this Agreement, or

(iii)               to duly perform and observe the terms and provisions of this
Agreement,

(c)               No Conflict – subject to obtaining the Consents and Approvals,
Aquos is not a party to, bound by or subject to any indenture, mortgage, lease,
agreement, instrument, statute, regulation, order, judgment, decree or law which
would be violated, contravened or breached by, or under which any default would
occur, or which could be terminated, cancelled or accelerated, in whole or in
part, or which allows any Person to exercise any rights or gives rise to a
requirement to obtain any authorization, consent, approval or waiver from any
third Person, as a result of the execution and delivery of this Agreement or the
consummation of any of the transactions provided for herein,

(d)               No Litigation – there is no claim, suit, action, litigation,
arbitration proceeding or Government Entity proceeding, including any appeal or
application for review, in progress, pending or to the knowledge of the Vendor
or Aquos threatened against, or relating to Aquos or affecting Aquos’s Assets or
business,

(e)               Compliance with Laws – Aquos and its Assets, operations and
business have been and are being operated and have been and are in material
compliance with all laws or orders applicable to its business or operations.
Aquos has not received a notice or other communication alleging a possible
violation of any law or order applicable to its business or operations,

(f)               Capitalization — the authorized and issued share capital of
Aquos, together with the names and residency of each shareholder and the number,
class and kind of shares outstanding, is as set forth in the Disclosure
Schedule. All such outstanding shares in the capital of Aquos have been duly and
validly issued and are outstanding as fully paid and non-assessable shares in
the capital of Aquos and represent all of the issued and outstanding shares in
the capital of Aquos,

(g)               No Other Agreements – no Person has any agreement, option or
right, present or future, contingent, absolute or capable of becoming an
agreement, option or right, or which with the passage of time or the occurrence
of any event could become an agreement, option or right, to require Aquos to

(i)               allot or issue any further or other share in its capital or
any other security convertible or exchangeable into any share in its capital,

(ii)               convert or exchange any security into or for any share in its
capital, or

--------------------------------------------------------------------------------

- 11 -

(iii)               purchase, redeem or otherwise acquire any issued and
outstanding share in its capital,

(h)               Financial Statements – upon delivery to the Purchaser, the
Financial Statements will (i) be derived from and will be in accordance with the
books and records of Aquos, (ii) will have been prepared in accordance with GAAP
consistently applied with past practice, and (iii) fairly present the financial
position of Aquos as at each date and the results of operations, cash flows and
the changes in shareholder’s equity for each period reported,

(i)               Accuracy of Records – all financial transactions of Aquos have
been fairly reflected in the accounting and financial books and records of
Aquos, and such books and records are stated in reasonable detail and fairly
reflect the basis for the Financial Statements, the Audited Financial Statements
and the Interim Financial Statements,

(j)               Bankruptcy – Aquos has not made an assignment in favour of its
creditors or a proposal in bankruptcy to its creditors or any class thereof, and
no petition for a receiving order has been presented in respect of it. Aquos has
not initiated proceedings with respect to a compromise or arrangement with its
creditors, or for its winding-up, liquidation or dissolution. No receiver or
interim receiver has been appointed in respect of Aquos or its Assets and no
execution or distress has been levied on any Assets, nor have proceedings been
commenced in respect of any of the foregoing,

(k)               Absence of Undisclosed Liabilities – except to the extent
disclosed, reflected or reserved against in the Financial Statements or the
Disclosure Statement, Aquos does not have any outstanding indebtedness or any
liabilities or obligations (whether accrued, accruing, absolute, contingent or
otherwise) and all such reserve amounts are adequate based on the past
experience of Aquos and are consistent with the accounting procedures used by
Aquos in previous fiscal periods and there is nothing which indicates that such
reserves are not adequate or that higher reserves should be taken,

(l)               Absence of Changes – since June 30, 2007 and except as
disclosed in the Disclosure Statement, there have not been

(i)               any changes in the condition or operations of the business,
Assets or financial affairs of Aquos which are, individually or in the
aggregate, materially adverse, or

(ii)               any damage, destruction or loss, labour unrest or other
event, development or condition, of any character (whether or not covered by
insurance) which is not generally known or which has not been disclosed to the
Purchaser in writing, or which to the knowledge of the Vendor, may materially
adversely affect the business or Assets of Aquos,

(m)               Absence of Unusual Transactions – since June 30, 2007 and
except as disclosed in the Disclosure Statement, Aquos has not

(i)               transferred, assigned, sold or otherwise disposed of any Asset
shown or reflected in the Financial Statements or forgiven, cancelled or
released any debt or claim, except in the ordinary and normal course of its
business,

--------------------------------------------------------------------------------

- 12 -

(ii)               incurred or assumed any obligation or liability (fixed or
contingent), except unsecured current obligations and liabilities incurred in
the ordinary and normal course of its business,

(iii)               issued or sold any share in its capital or any warrant,
bond, debenture or other corporate security or issued, granted or delivered any
right, option or other commitment for the issuance of any such or other
security,

(iv)               discharged or satisfied any Encumbrance, or paid any
obligation or liability (fixed or contingent), other than current liabilities or
the current portion of long-term liabilities disclosed in the Financial
Statements or current liabilities incurred since the date thereof in the
ordinary and normal course of its business,

(v)               declared or made any payment of any dividend or other
distribution in respect of any of its shares other than in the ordinary and
normal course, nor purchased, redeemed, subdivided, consolidated, or
reclassified any share in its capital,

(vi)               entered into any transaction not in the ordinary and normal
course of its business,

(vii)               made any gift of money or of any Asset to any Person,

(viii)               amended or changed or taken any action to amend or change
its constating
documents,

(ix)               increased or agreed to increase the remuneration of, or paid
or agreed to pay any pension, share of profits or other similar benefit to any
of its directors, officer or Employees and Contractors or former directors,
officers or Employees and Contractors, other than in the ordinary and normal
course of its business consistent with past practice and disclosed in writing to
the Purchaser,

(x)               made any payment of any kind to or on behalf of the Vendor or
any Affiliate of the Vendor other than business related expenses, salaries and
bonuses in the ordinary and normal course of its business consistent with past
practice and as disclosed in the Financial Statements or in writing to the
Purchaser,

(xi)               mortgaged, pledged, subjected to any lien, granted an option
or a security interest in respect of or otherwise encumbered any of its Assets,
or

(xii)               authorized or agreed or otherwise become committed to do any
of the foregoing,

(n)               Title to Assets – Aquos has legal and beneficial ownership of
and good and marketable title to all its Assets, including all such Assets
reflected in its financial books and records, free and clear of all Encumbrances
and none of such Assets is in the possession of or under the control of any
other Person. The Assets owned by Aquos represent all assets used by Aquos in
the conduct of its business and as are necessary for the conduct by Aquos of its
business. No other person, including the Vendor, has any interest in any Asset
used by Aquos in the conduct of its business,

(o)               Leased Property – Aquos does not own any real property. Aquos
is not a party to or bound by any leases of real property other than those set
out in the Disclosure Schedule and, to the knowledge of the Vendor, all
interests held as lessee are free and clear of all Encumbrances,

--------------------------------------------------------------------------------

- 13 -

except for the Encumbrances set out in the Disclosure Schedule. All rental and
other payments required to be paid by the Companies under such leases have been
duly paid and there is not otherwise any default by Aquos in meeting its
obligations under any such lease,

(p)               Material Contracts – all current Material Contracts are set
out in the Disclosure Schedule along with each party thereto and

(i)               each such Material Contract is in full force and effect and is
a valid and binding agreement of Aquos,

(ii)              Aquos has performed or is performing all obligations required
to be performed by it under each such Material Contract and is not in breach or
default thereunder and, to the knowledge of the Vendor, no other party to any
such Material Contract is in breach or default thereunder, and

(iii)             the Vendor does not know of any circumstances that are
reasonably likely to occur that could reasonably be expected to adversely affect
Aquos’s ability, up to Closing, to perform its obligations under any Material
Contract.

(q)               Shareholder Loans – there are no shareholder loans outstanding
in respect of Aquos,

(r)               Directors – no amounts will be due or owing to any of the
members of the board of directors of Aquos as a result of such member’s
resignation or removal,

(s)               Employees and Contractors – the Disclosure Schedule contains a
complete and accurate list of the Employees and Contractors, together with their
date of hire, title or classification, current wages, salaries or hourly rate of
pay, benefits, vacation entitlement, commissions and bonus or other material
compensation paid since the beginning of the most recently completed fiscal year
or payable to each such Employee and Contractor as of the date of this
Agreement, which will be updated as of the Closing Date and attached to the
certificate described in §9.2(e) . Except as disclosed in the Disclosure
Schedule, none of the Companies is a party to any written or oral contract,
agreement or other commitment with any Employee and Contractor other than
contracts of indefinite duration which are terminable by Aquos without cause on
reasonable notice as determined in accordance with applicable law. The Vendor is
not aware of the intention of any Employee and Contractor, who is an executive
or senior officer, to terminate his or her employment. The Disclosure Schedule
also lists the Employees and Contractors of Aquos who

(i)               have been absent continually from work for a period in excess
of one month, as well as the reason for their absence, including all Employees
and Contractors on disability (whether short-term or long-term),

(ii)              are in receipt of workers’ compensation benefits on account of
their employment by Aquos,

(iii)             are on an authorized unpaid leave of absence (including
maternity or parental leave or unpaid sick leave) from Aquos, or

(iv)             are entitled to post-retirement or other benefits provided
through a benefit program sponsored by Aquos or in which Aquos participates,

--------------------------------------------------------------------------------

- 14 -

(t)               Insurance - to the best of the knowledge of the Vendor, Aquos
maintains insurance in force against loss on such Assets, against such risks, in
such amounts and to such limits as is in accordance with prudent business
practices prevailing in its business. Particulars of all insurance maintained by
Aquos is set forth in the Disclosure Schedule,

(u)               Copies of Agreements – accurate and complete copies of all
agreements referred to herein or in the Disclosure Schedule have been delivered
to the Purchaser,

(v)               Corporate Records – Aquos has kept all records required to be
kept by applicable corporate legislation,

(w)               Permits and Licences – Aquos holds all authorizations,
approvals, orders, licenses, permits or consents issued by any Government Entity
which are necessary in connection with the conduct and operation of its business
as it is currently conducted and the ownership, leasing or use of its Assets as
the same are now owned, leased, used conducted or operated. None of the
Companies is in material breach of or in default under any of the terms or
conditions thereof, and all such authorizations, approvals, orders, licences,
permits and consents issued by a Government Entity are listed in the Disclosure
Schedule,

(x)               Tax Filings and Payments – Aquos

(i)               has filed or caused to be filed within the time prescribed

(A)               all income tax returns and election forms and the income tax
returns of each jurisdiction required to be filed and all such returns and forms
are true, complete and accurate in all material respects and the amounts of tax
payable shown in all such returns prepared by Aquos are correct in all material
respects, and

(B)               all returns, reports, and information required to be filed
with any Government Entity with respect to sales tax, property tax, property
transfer tax, and every other tax (by whatever name) that Aquos is required to
file and all such returns, reports, and information are true, complete and
accurate in all material respects,

(ii)               has paid or caused to be paid all taxes due and payable
(including all federal, provincial and local taxes, assessments or other imposts
in respect of its income or Assets and all other taxes described in
§4.1(x)(i)(B)), and all interest and penalties thereon, if any, for all previous
years and all required instalments of taxes due and payable for the current
fiscal year have been paid, and

(iii)               has withheld all amounts required to be withheld by Aquos
from salary and other payments to its Employees and Contractors including
pursuant to any taxing laws to which it is subject, and has remitted all such
amounts, including all interest and penalties thereon, to the relevant
Government Entity,

(y)               Indebtedness to Vendor – Aquos is not indebted to the Vendor
or to any of its directors, officers or Employees and Contractors, or any
Affiliate thereof,

(z)               Conduct of Business – Aquos is not conducting its business in
material contravention of any Material Contract or law, regulation or direction
of any Government Entity,

--------------------------------------------------------------------------------

- 15 -

(aa)               Condition of Assets – all tangible Assets used by Aquos in
connection with its business are in good operating condition and in a good state
of maintenance and repair, reasonable wear and tear excepted,

(bb)               Intellectual Property –

(i)               the Disclosure Schedule lists all Intellectual Property (other
than unregistered copyrights, know-how, trade secrets and off-the-shelf office
productivity software) and all registration applications therefor owned by or
licensed to the Companies that is material to their business. The Vendor has
delivered to the Purchaser complete and correct copies of all license agreements
to which Aquos is a party relating to such Intellectual Property. The conduct of
the business of the Companies, as presently conducted and as currently proposed
by the Companies to be conducted, does not, to the best knowledge of the Vendor,
conflict with, or result in any violation of, or default under, or give rise to
any right, license or encumbrance relating to, Intellectual Property owned by
Aquos or with respect to which Aquos now has or has had any contract with any
third party, or any right of termination, cancellation or acceleration of any
Intellectual Property right or obligation set forth in any contract to which
Aquos is a party, or the loss or encumbrance of any Intellectual Property or
benefit related thereto, or result in the creation of any Encumbrance in or upon
any Intellectual Property or right owned or used by Aquos,

(ii)               Aquos uses all Intellectual Property that it does not own
only in the manner and for the purposes authorized and specified by the owner or
licensor of such Intellectual Property, and to the extent Aquos has granted
exclusive rights to Intellectual Property to another Person, Aquos has not used
such Intellectual Property for any purpose, including for development purposes
or sale or distribution, except to such other Person,

(iii)              Aquos owns, or is licensed or otherwise has the right to use,
in each case, without ongoing payments to third parties except as disclosed in
the Disclosure Schedule, and free and clear of any Encumbrances, all
Intellectual Property used in or necessary to carry on its business as presently
conducted or as currently proposed by Aquos to be conducted,

(iv)              to the best knowledge of the Vendor, the Companies and the
Companies’ products and services do not and have not infringed upon or otherwise
violated the rights of any Person with regard to any Intellectual Property owned
by, licensed to or otherwise used by such Person,

(v)               to the best knowledge of the Vendor, no Person is infringing
on or otherwise violating any right of Aquos with respect to any Intellectual
Property owned by, licensed to or otherwise used by Aquos,

(vi)              each current or former officer, Employee and Contractor or
consultant of Aquos has assigned and transferred, or on or before the Closing
Date will have assigned and transferred, to Aquos all ownership and other rights
of any nature whatsoever of such Person in any Intellectual Property claimed to
be owned by the Company, no current or former director of Aquos has any
ownership or other rights of any nature whatsoever in any Intellectual Property
claimed to be owned by Aquos and no current or former director, officer,
Employee and Contractor or consultant of Aquos (or any member of their immediate
families) has a valid claim against Aquos in connection with the

--------------------------------------------------------------------------------

- 16 -

involvement of such Persons in the conception and development of any computer
software or other Intellectual Property of Aquos,

(vii)               all software, other than generally available software, such
as WordPerfect and the like and generally available system development tools,
that is either marketed to customers of Aquos as a program or as part of a
product or service or used by Aquos to support its business is owned by the
Company or the Company has the right to use, modify, copy, sell, distribute,
sublicense and make derivative works from such software (to the extent required
to operate the business of the Company as presently conducted or proposed to be
conducted), free and clear of any limitations or Encumbrances,

(viii)               none of the Companies owns title to or uses any registered
service mark, trade name or trademark, or, to the best knowledge of the Vendor,
any service mark, trade name or trademark in which a third Person has any legal
interest, except with the consent of such third person,

(cc)               No Fees Payable – no broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Aquos. None of the Companies have paid or
agreed to pay any fee, commission or expense incurred by any of its shareholders
(including the fees, commissions or expenses of any accountant, auditor, broker,
financial advisor, consultant or legal counsel retained by or on behalf of any
such shareholder) arising from or in connection with this Agreement or any of
the transactions contemplated by this Agreement,

(dd)               Undisclosed Information – neither the Vendor nor Aquos has
any material information which is not generally known or which has not been
disclosed to the Purchaser by the Vendor or Aquos and which if known could
reasonably be expected to have a material adverse effect on the value of the
shares or on the business of Aquos.

Other Representations

4.2                             All statements contained in any written
certificate or other written instrument delivered by or on behalf of the Vendor
or Aquos pursuant to this Agreement will be deemed to be representations and
warranties by the Vendor and Aquos hereunder.

Reliance

4.3                             The Vendor and Aquos acknowledge and agree that
the Purchaser has entered into this Agreement relying on the warranties and
representations and other terms and conditions of this Agreement.

Survival

4.4                             The representations and warranties of the Vendor
and Aquos contained in this Agreement will survive the Closing and continue in
full force and effect for a period of 24 months after the Closing Date.

--------------------------------------------------------------------------------

- 17 -

PART 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Representations and Warranties in Respect of the Purchaser

5.1                             The Purchaser represents and warrants to the
Vendor that as at both the effective date of this Agreement and the Closing Date

(a)               Organization and Good Standing – the Purchaser is duly
incorporated under the laws of its jurisdictions of incorporation and is validly
existing and in good standing with respect to the filing of annual returns under
such laws,

(b)               Exchange Act Reports – the shares of the Company’s common
stock are registered under Section 12(g) of the Exchange Act and the Company has
completed all filings with the SEC in accordance with its reporting obligations
under the Exchange Act for the past twelve months. The Purchaser has delivered
or made available to the Vendor complete and accurate copies of (a) the
Purchaser’s annual report on Form 10-KSB for the year ended November 30, 2006;
(b) the Purchaser’s quarterly reports on Form 10-QSB for the three months ended
February 28, 2007 and the six months ended May 31, 2007; and (iii) the
Purchaser’s current reports on Form 8-K filed subsequent to the filing of the
annual report on Form 10-KSB for the year ended November 30, 2006 (together, the
“Purchaser SEC Filings”). As of their respective dates, or as subsequently
amended prior to the date hereof, to the Purchaser’s knowledge, each of the
Purchaser’s SEC Filings (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading and (ii) complied as to form in all material respects
with the applicable rules and regulations of the SEC.

(c)               No Orders – no order ceasing or suspending trading in
securities of the Purchaser is outstanding against the Purchaser, its directors
or officers, and no investigations or proceedings for such purposes are pending
or, to the knowledge of the Purchaser, threatened,

(d)               Authority – the Purchaser has all necessary corporate right,
authority, power and capacity to execute and deliver this Agreement, to acquire
the Aquos Shares, to perform all of its obligations hereunder and to comply with
the terms and provisions of this Agreement and this Agreement constitutes a
valid and binding obligation of the Purchaser in accordance with its terms,

(e)               No Approvals Required – relying upon the Vendor’s and Aquos’s
representations and warranties set forth in this Agreement and except for
filings required by applicable securities legislation, no authorization,
approval, order, license, permit or consent of any Government Entity, regulatory
body or court nor the registration, declaration or filing by the Purchaser with
any such Government Entity, regulatory body or court is required in order for
the Purchaser

(i)               to execute and deliver this Agreement or any other agreement,
certificate or instrument to be executed or delivered by the Purchaser pursuant
to or contemplated by this Agreement,

(ii)               to incur the obligations expressed to be incurred by the
Vendor pursuant to this Agreement, or

--------------------------------------------------------------------------------

- 18 -

(iii)               to duly perform and observe the terms and provisions of this
Agreement,

(f)               No Conflict – the Purchaser is not a party to, bound by or
subject to any indenture, mortgage, lease, agreement, instrument, statute,
regulation, order, judgment, decree or law which would be violated, contravened
or breached by, or under which any default would occur as a result of

(i)               the execution and delivery by the Purchaser of this Agreement
or any other agreement, certificate or instrument to be executed or delivered by
the Purchaser pursuant to or contemplated by this Agreement, or

(ii)               the performance by the Purchaser of its obligations pursuant
to, or the observance by the Purchaser of any of the terms and provisions of,
this Agreement,

(g)               Capitalization – the authorized capital of the Purchaser
consists of 300,000,000 shares of common stock of which 72,961,853 shares are
issued and outstanding as of the date of this Agreement,

(h)               Financial Statements – the Purchaser’s financial statements
(including footnotes thereto) included in or incorporated by reference into the
Purchaser’s SEC filings were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as otherwise noted therein)
and fairly present, in all material respects, the financial condition of the
Purchaser as of the dates thereof and results of operations for the periods
referred to therein,

(i)               No Litigation – there is no claim, suit, action, litigation,
arbitration proceeding or Government Entity proceeding, including any appeal or
application for review, in progress, pending or to the knowledge of the
Purchaser threatened against, or relating to the Purchaser or affecting the
Purchaser’s Assets or business, and

(j)               Compliance with Laws – the Purchaser and its Assets,
operations and business have been and are being operated and have been and are
in material compliance with all laws or orders applicable to its business or
operations. The Purchaser has not received a notice or other communication
alleging a possible violation of any law or order applicable to its business or
operation.

Other Representations

5.2                             All statements contained in any written
certificate or other written instrument delivered by or on behalf of the
Purchaser pursuant to this Agreement will be deemed to be representations and
warranties by the Purchaser hereunder.

Reliance

5.3                             The Purchaser acknowledges and agrees that the
Vendor has entered into this Agreement relying on the warranties and
representations and other terms and conditions of this Agreement.

Survival

5.4                             The representations and warranties of the
Purchaser contained in this Agreement will survive the Closing and continue in
full force and effect for a period of 24 months after the Closing Date.

--------------------------------------------------------------------------------

- 19 -

PART 6

PRE-CLOSING COVENANTS

Conduct of Business

6.1                             The Vendor and Aquos covenant and agree with the
Purchaser that until the Closing Date or termination of this Agreement, except
as otherwise contemplated in this Agreement or agreed to in writing by the
Purchaser:

(a)               Conduct Business in Ordinary and Normal Course – to conduct
its business in the ordinary and normal course thereof, including the payment of
all current liabilities and accounts in the ordinary and normal course, and not
negotiate or execute any new Material Contracts or terminate, cancel or modify
in any material respect any existing Material Contracts,

(b)               Non-Arm’s Length Transactions – not to enter into any
non-arm’s length transaction other than in the ordinary and normal course of
their business,

(c)               Liabilities – not to incur any liability, obligation,
indebtedness or other commitment (whether accrued, absolute, contingent or
otherwise, and whether due or to become due), other than

(i)               unsecured current liabilities, obligations, indebtedness and
commitments incurred in the ordinary and normal course of its businesses,

(ii)               liabilities incurred in connection with the transactions
described herein, and which is not reasonably expected to have a materially
adverse affect on the Assets, business or financial condition of Aquos, or

(iii)               liabilities owed to the Purchaser,

(d)               No Dividends – not to declare, set aside or pay any dividend
or make any other distribution with respect to any of their shares, or redeem,
repurchase or otherwise acquire, directly or indirectly any of their shares,

(e)               No Material Contracts – not to enter into any Material
Contract other than in the ordinary and normal course of their business,

(f)               No Compromises – not to enter into any compromise or
settlement of any litigation, proceeding, or investigation relating to their
businesses or any of their Assets,

(g)               No Increases – not to increase the compensation of Employees
and Contractors, or any increase in any compensation or bonus payable to any of
its officers, Employees and Contractors, consultants or agents, or make any loan
to, or engage in any transaction with, any Employee and Contractor, officer or
director of Aquos,

(h)               No Accounting Changes – not to make any change to the
accounting or tax practices followed by Aquos, except as may be recommended by
the Company’s auditors and made in connection with the preparation of the
Audited Financial Statements,

--------------------------------------------------------------------------------

- 20 -

(i)               No Breach – not to take any action which would constitute or
cause a breach of any representation, warranty, covenant or other obligation of
a Vendor or Aquos contained in this Agreement,

(j)               Pay Liabilities – to pay and discharge all liabilities or
obligations of Aquos in the ordinary and normal course of its business
consistent with past business practice,

(k)               Preserve Business – to preserve intact the business and the
Assets, operations and affairs of Aquos and carry on the businesses and the
affairs of Aquos, and

(l)               Necessary Steps – to take all actions, steps and proceedings
that are necessary or desirable to approve or authorize, or to validly and
effectively undertake, the execution, delivery and performance of this Agreement
and the completion of the transactions contemplated by this Agreement.

Financial Statements

6.2                             The Vendor and Aquos will use their best efforts
to prepare the Audited Financial Statements and the Interim Financial Statements
as early as possible. The Vendor and Aquos will deliver the Audited Financial
Statements and the Interim Financial Statements forthwith upon completion. Upon
delivery of the Audited Financial Statements and the Interim Financial
Statements to the Purchaser, the Purchaser will have ten business days in which
to review and evaluate the Audited Financial Statements and the Interim
Financial Statements. Upon completion of its review, the Purchaser will deliver
notice to the Vendor and Aquos confirming either (i) acceptance by the Purchaser
of the Audited Financial Statements and the Interim Financial Statements, or
(ii) notice of termination by the Purchaser in accordance with Part 10.

Access to Records

6.3                             In order to permit the Purchaser to complete due
diligence of the Companies, the Vendor and Aquous will each permit, the
Purchaser’s financial agents and its professional representatives to have
reasonable access during normal business hours to the premises, without
disrupting the business, and to the books, accounts, records and other data of
the Vendor and Aquos (including all corporate, accounting, tax and business
records and any electronic or computer accessed data), to the Assets and senior
management of each of the Vendor and Aquos.

Confidentiality

6.4                             Prior to Closing and if, for any reason, the
transactions contemplated by this Agreement are not consummated, neither the
Vendor, Aquos nor the Purchaser nor any of their respective officers, employees,
attorneys, accountants and other representatives shall disclose to third parties
or otherwise use any confidential information received from the other party in
the course of investigating, negotiating, and performing the transactions
contemplated by this Agreement; provided, however, that nothing shall be deemed
to be confidential information which:

(i)               is known to the party receiving the information at the time of
disclosure, unless any individual who knows the information is under an
obligation to keep that information confidential;

(ii)               becomes publicly known or available without the disclosure
thereof by the party receiving the information in violation of this Agreement;
or

--------------------------------------------------------------------------------

- 21 -

(iii)               is received by the party receiving the information from a
third party not under an obligation to keep that information confidential.

This provision shall not prohibit the disclosure of information required to be
made under federal or state securities laws, rules and regulations or by order
of any federal, state or local regulatory agency or as otherwise required to be
disclosed under applicable law. If any disclosure is so required, the party
making such disclosure shall consult with the other party prior to making such
disclosure, and the parties shall use all reasonable efforts, acting in good
faith, to agree upon a text for such disclosure which is satisfactory to both
parties. The Vendor and Aquos acknowledge and agree that the Purchaser must file
a copy of this agreement and a summary of its material provisions with the SEC
in accordance with its obligations under the Exchange Act.

Exclusive Dealings

6.5                             Until the Closing or termination of this
Agreement, neither the Vendor nor Aquos will take any action, directly or
indirectly, to encourage, initiate or engage in discussions or negotiations
with, or enter into an agreement, or provide any information to, any Person,
other than the Purchaser and its designated and authorized representatives,
concerning any sale, transfer or assignment of the Aquos Shares, the Licenses
and Permits, the Pilot Agreement or the assets of either Aqous or the Vendor.
Until the Closing or termination of this Agreement, the Vendor will notify the
Purchaser promptly if any such discussions or negotiations are sought.

Fees and Expenses

6.6                             All legal, administrative and audit fees and
expenses, incurred by the Parties in connection with the negotiation,
implementation or consummation of this Agreement and all documents and
transactions contemplated herein will be paid by the Party incurring such fees
and expenses.

PART 7

PURCHASER’S CONDITIONS PRECEDENT

Purchaser’s Conditions

7.1                             The obligations of the Purchaser to complete the
purchase of the Aquos Shares are subject to the satisfaction of or compliance
with each of the following conditions precedent on or before the Closing Date

(a)               Due Diligence Review – the completion of a due diligence
review of the Companies’ business and financial affairs, including the Financial
Statements, to the Purchaser’s satisfaction,

(b)               Financial Statements – delivery of the Audited Financial
Statements and the Interim Financial Statements to the Purchaser,

(c)               Truth and Accuracy of Representations and Warranties of the
Vendor and Aquos –the representations and warranties of the Vendor and Aquos
contained herein are true and correct in all material respects as at the Closing
Date with the same effect as if made on the Closing Date,

--------------------------------------------------------------------------------

- 22 -

(d)               Performance of Obligations – the Vendor and Aquos have, in all
material respects, performed and complied with all the obligations, covenants
and agreements to be performed and complied with by each of them on or before
the Closing Date,

(e)               Absence of Change in Financial Condition – there is no
material adverse difference between the financial condition of the Companies,

(f)               Absence of Change of Conditions – no event has occurred or
condition or state of facts of any character has arisen or legislation (whether
by statute, rule, regulation, by-law or otherwise) been introduced which has, or
might reasonably be expected to have, a material adverse effect upon the
business, operations or financial condition of the Companies,

(g)               Authorizations – the Consents and Approvals will have been
obtained in writing by the Vendor and Aquos, as applicable,

(h)               Pilot LOI – the Vendor will have assigned and transferred to
Aquos all of its right, title and interest in and to the Pilot LOI.

(i)               Licenses and Permits – The Company has obtained all licenses
and permits unless otherwise agreed to by Purchaser.

(j)               Closing Documentation – the Purchaser receives from the Vendor
and Aquos the Vendor’s Closing Documents, and

(k)               Termination – this Agreement will have not been terminated
pursuant to Part 10.

Waiver

7.2                             The conditions precedent set forth in this Part
7 are for the exclusive benefit of the Purchaser and may be waived by the
Purchaser in writing in whole or in part on or before the Closing Date. The
waiver by the Purchaser of any condition set forth in this Part 7, the
acknowledgement or agreement by the Purchaser that any such condition has been
satisfied and the completion of the purchase and sale transaction contemplated
by this Agreement will be without prejudice to the Purchaser’s rights in respect
of the warranties, representations, covenants and indemnities of the Vendor and
Aquos contained in this Agreement.

PART 8

VENDOR’S CONDITIONS PRECEDENT

Vendor’s Conditions

8.1                             The obligations of the Vendor to complete the
sale of the Aquos Shares are subject to the satisfaction of or compliance with
each of the following conditions precedent on or before the Closing Date

(a)               Due Diligence Review – the completion of a due diligence
review of the Purchaser’s business and financial affairs to the Vendor’s
satisfaction,

--------------------------------------------------------------------------------

- 23 -

(b)               Truth and Accuracy of Representations and Warranties of the
Purchaser – the representations and warranties of the Purchaser contained herein
are true and correct in all material respects as at the Closing Date with the
same effect as if made on the Closing date,

(c)               Performance of Obligations – the Purchaser has, in all
material respects, performed and complied with all the obligations, covenants
and agreements to be performed and complied with by it on or before the Closing
Date,

(d)               Closing Documentation – the Vendor receive from the Purchaser
the Purchaser’s Closing Documents,

(e)               Termination – this Agreement will not have been terminated
pursuant to Part 10, and

(f)               Absence of Change of Conditions – no event has occurred or
condition or state of facts of any character has arisen or legislation (whether
by statute, rule, regulation, by-law or otherwise) been introduced which has, or
might reasonably be expected to have, a material adverse effect upon the
business, operations or financial condition of the Purchaser.

Waiver

8.2                             The conditions precedent set forth in this Part
8 are for the exclusive benefit of the Vendor and may be waived by the Vendor in
writing in whole or in part on or before the Closing Date. The waiver by the
Vendor of any condition set forth in this Part 8, the acknowledgement or
agreement by the Vendor that any such condition has been satisfied and the
completion of the purchase and sale transaction contemplated by this Agreement
will be without prejudice to the Vendor’s rights in respect of the warranties,
representations, covenants and indemnities of the Purchaser contained in this
Agreement.

PART 9

CLOSING

Closing Date and Location

9.1                             The Closing will take place on the Closing Date
at the offices of the Purchaser’s Solicitors, Suite 1500 – 1055 West Georgia
Street, Vancouver, British Columbia, or at such other time, date or location as
may be agreed to in writing by the Parties.

Vendor’s Closing Documents

9.2                             On or before the Closing Date, the Vendor and
Aquos will deliver, or cause to be delivered, the following documents to the
Purchaser against delivery by the Purchaser of the Purchaser’s Closing
Documents:

(a)               the share certificates representing the Vendor’s Aquos Shares,
duly endorsed for transfer to the Purchaser;

(b)               a certified copy of resolutions of the directors of Aquos
authorizing the execution, delivery and performance of this Agreement by Aquos,
the transfer of the Aquos Shares, the registration of the Aquos Shares in the
name of the Purchaser and the issuance of a share certificate representing the
Aquos Shares registered in the name of the Purchaser;

--------------------------------------------------------------------------------

- 24 -

(c)               a certified copy of the securities register of Aquos showing
the Purchaser as the registered owner of the Aquos Shares;

(d)               a share certificate registered in the name of the Purchaser
representing the Aquos Shares;

(e)               a certificate executed by each of the Vendor and Aquos
certifying that its representations and warranties contained herein are true and
correct as at the Closing Date and the each of the Vendor and Aquos have
complied with their respective covenants pursuant to this Agreement;

(f)               the Consents and Approvals obtained in writing by Aquos and
the Vendor, as applicable;

(g)               the Voting Agreement, duly executed by the Vendor;

(h)               the Option Agreement, duly executed by the Vendor;

(i)               duly signed resignations of each director and officer of
Aquos;

(j)               the written consents of the nominee of the Vendor to act as a
director of the Purchaser;

(k)               corporate minute books and corporate seal, if any, and all
other books and records of Aquos;

(l)               a legal opinion, in form and substance satisfactory to the
Purchaser and the Vendor, acting reasonably, from legal counsel to Aquos as to
the validity of the incorporation, the good standing and the authorized and
issued capital of Aquos, as to the title to the Aquos Shares, as to the due
authorization, execution and delivery of this Agreement by Aquos and as to the
valid and binding nature of this Agreement, subject to such certificates and
qualifications as may be required by legal counsel to Aquos; and

(m)               such other documents and instruments, other than those set out
above, as may be reasonably requested by the Purchaser’s Solicitors in order to
complete the transactions set out in this Agreement;

and delivery of such documents by the Vendor and Aquos in accordance with this
§9.2 will be deemed to satisfy the condition precedent set forth in §7.1.

Purchaser’s Closing Documents

9.3                             On or before the Closing Date, the Purchaser
will deliver, or cause to be delivered, the following documents to the Vendor
against delivery by the Vendor of the Vendor’s Closing Documents:

(a)               a share certificate, carrying a legend and provided for in
this Agreement, registered in the name of the Vendor representing the Purchaser
Shares;

(b)               the Voting Agreement, duly executed by the Purchaser;

(c)               the Option Agreement, duly executed by the Purchaser;

(d)               a certified copy of resolutions of the directors of the
Purchaser (i) authorizing the execution, delivery and performance of this
Agreement by the Purchaser, and (ii) appointing the nominee of the Vendor to the
board of directors of the Purchaser;

--------------------------------------------------------------------------------

- 25 -

(e)               a certificate executed by the Purchaser certifying that its
representations and warranties contained herein are true and correct as at the
Closing Date and the Purchaser has complied with its covenants pursuant to this
Agreement; and

(f)               such other documents and instruments, other than those set out
in above, as may be reasonably requested by the Vendor’s Solicitors in order to
complete the transactions set out in this Agreement.

and delivery of such documents and funds by the Purchaser in accordance with
this §9.3 will be deemed to satisfy the condition precedent set forth in §8.1(d)
.

PART 10

TERMINATION

Termination Rights

10.1                             This Agreement may, by notice in writing given
before or on the Closing, be terminated:

(a)               by mutual consent of the Vendor and the Purchaser;

(b)               by the Purchaser in the event that the Audited Financial
Statements and the Interim Financial Statements prepared by the Vendor and Aquos
and delivered to the Purchaser are not acceptable to the Purchaser;

(c)               by the Purchaser if any of the conditions precedent in Part 7
have not been satisfied at or before Closing and the Purchaser has not waived
such condition precedent at or before Closing;

(d)               by the Vendor if any of the conditions precedent in Part 8
have not been satisfied at or before Closing and the Vendor has not waived such
condition precedent at or before Closing; or

(e)               by any Party if the Closing has not occurred on or before
October 31, 2007, or such later date as the Parties may agree to in writing,
unless the Closing has not occurred by such date because the Party seeking to
terminate this Agreement has failed to perform any one or more of its
obligations or covenants under this Agreement to be performed at or before
Closing.

Effect of Termination

10.2                             Each Party’s right of termination under this
Part is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. Nothing in this Part limits or affects any other rights or causes of
action any Party may have with respect to the representations, warranties,
covenants and indemnities in its favour contained in this Agreement. If a Party
waives compliance with any of the conditions, obligations or covenants contained
in this Agreement, the waiver will be without prejudice to any of its rights of
termination in the event of non-fulfillment, non-observance or non-performance
of any other condition, obligation or covenant in whole or in part.

10.3                             If this Agreement is terminated pursuant to any
provision of §10.1, all obligations of the Parties under this Agreement will
terminate, except if this Agreement is terminated by a Party because of a breach
of this Agreement by the another Party or because a condition for the benefit of
the terminating

--------------------------------------------------------------------------------

- 26 -

Party has not been satisfied because the other Party has failed to perform any
of its obligations or covenants under this Agreement which are reasonably
capable of being performed or caused to be performed by such Party, and the
terminating Party’s right to pursue all legal remedies will survive such
termination unimpaired.

PART 11

GENERAL

Governing Law and Attornment

11.1                             This Agreement will be exclusively governed by,
and interpreted and construed in accordance with, the laws prevailing in the
State of Nevada and the parties irrevocably and unconditionally attorn to the
jurisdiction of the courts of the State of Nevada and all courts having
appellate jurisdiction thereover. Each party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement.

Notices

11.2                             Every notice, request, demand or direction to
be given pursuant to this Agreement must be in writing and must be delivered by
hand (e.g. Federal Express or other reputable courier service) or sent by
facsimile transmission or other similar form of written transmission by
electronic means, in each case addressed as follows:

(a)               if to the Purchaser:

Itonis Inc.
Klimentska 10, 110 00
Praque 1, Czech Republic
Facsimile: +420 296 578 199
Attention: Mr. Thomas Roberts, President

with a copy to the Purchaser’s Solicitors:

Lang Michener LLP
1500 – 1055 West Georgia Street
Vancouver, British Columbia
V6E 4N7

Facsimile: (604) 893-2669
Attention: Michael Taylor

(b)               if to the Vendor or Aquos:

Aquos Media Limited
17J/17th Floor Times Commercial Centre
Si Toi, 619 Avenida da Praia Grande,
Macau SAR

--------------------------------------------------------------------------------

- 27 -

Facsimile: +853 2838 9426
Attention: Mr. Iain Fidlin, Managing Director

or to such other address or transmission receiving station in as specified by a
party by notice to each other party. Any notice delivered by hand or sent by
facsimile transmission will be deemed conclusively to have been effectively
given on the day notice was delivered or sent as aforesaid if it was delivered
or sent on a day that was a Business Day at the place of the intended recipient,
or on the next day that is a Business Day at such place if it was delivered or
sent on a day that was not a Business Day at such place.

Time of Essence

11.3                             Time is of the essence in the performance of
each obligation under this Agreement.

Public Notices

11.4                             The Parties agree that all notices to third
parties and all other publicity concerning the transactions contemplated by this
Agreement will be jointly planned and co-ordinated and no Party will act
unilaterally in this regard without the prior approval of the others, such
approval not to be unreasonably withheld.

Entire Agreement

11.5                             This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings, oral
or written, including the Letter of Intent, by and between any of the Parties
with respect to the subject matter hereof.

Waiver and Consent

11.6                             No delay or failure by a party to exercise any
of its rights under this Agreement constitutes a waiver of any such right. No
consent or waiver, express or implied, by a party to, or of any breach or
default by any other party of, any or all of its obligations under this
Agreement will,

Severability

(a)               be valid unless it is in writing and stated to be a consent or
waiver pursuant to this Section 11.6;

(b)               be relied upon as a consent to or waiver of any other breach
or default of the same or any other obligation;

(c)               constitute a general waiver under this Agreement; or

(d)               eliminate or modify the need for a specific consent or waiver
pursuant to this Section 11.6 in any other or subsequent instance.

11.7                             If a court of other tribunal of competent
jurisdiction determines that any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of such provision or
provisions will not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the

--------------------------------------------------------------------------------

- 28 -

remaining provisions contained herein will not in any way be affected or
impaired thereby, unless in either case as a result of such determination this
Agreement would fail in its essential purpose.

Amendments

11.8                             This Agreement may not be amended except in
writing signed by each Party.

Further Assurances

11.9                             The Parties will with reasonable diligence, do
all such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party will
provide such further documents or instruments required by the other Party as may
be reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions whether before or after the Closing Date.

Assignment

11.10                             No Party may assign this Agreement or any
rights or obligations under this Agreement without the prior written consent of
the other Parties.

Enurement

11.11                             This Agreement and each of the terms and
provisions hereof will enure to the benefit of and be binding upon the Parties
and their respective heirs, executors, administrators, personal representatives,
successors and assigns.

Legal Advice

11.12                             The Vendor and Aquos acknowledge and agree
that the Purchaser’s Solicitors have acted as counsel only to the Purchaser and
that the Purchaser’s Solicitors are not protecting the rights and interests of
any other Party and that the Vendor had the opportunity to seek and obtain
independent legal advice before the execution and delivery of this Agreement.

--------------------------------------------------------------------------------

- 29 -

Counterparts

11.13                             This Agreement may be executed in any number
of counterparts, in original form or by facsimile, each of which will together,
for all purposes, constitute one and the same instrument, binding on the
parties, and each of which will together be deemed to be an original,
notwithstanding that each party is not a signatory to the same counterpart.

IN WITNESS WHEREOF the Parties have duly executed this Agreement effective as of
the day and year first above written.

IOCEAN MEDIA LIMITED

Per: /s/ Andrew Richardson     Authorized Signatory  

AQUOS MEDIA LIMITED

Per: /s/ Andrew Richardson     Authorized Signatory  

ITONIS INC.

Per: /s/ Thomas Neal Roberts     Authorized Signatory  


--------------------------------------------------------------------------------

SCHEDULE A

Consents and Approvals

All necessary corporate approvals and resolutions from Aquos Media Limited.

All necessary licenses and approvals from Probability China Limited and its
associated companies and subsidiaries to Aquos Media Limited.

--------------------------------------------------------------------------------

SCHEDULE B

Disclosure Schedule

None

--------------------------------------------------------------------------------

- 2 -

SCHEDULE C

Licenses and Permits

All the licenses and permits for Internet Television broadcasting and the resale
of authorised Chinese Lottery Gaming products. Including:

IPTV

1. Registration (Business). Acquired from Industry and Commerce Administration
Bureau and given to the new Aquos/flOw People’s Republic of China Company.

2. ICP license. Internet Content Provider (ICP) license is issued to new
Aquos/flOw People’s Republic of China company, issued by the provincial Bureau
of Information Industry (a subsidiary of Ministry of Information Industry).

3. Online Broadcasting License. Issued by State Bureau of Video and Audio
Broadcasting, to Pilot Media’s SNTV Company.

4. Network Culture Operation License issued to new Aquos/flOw People’s Republic
of China company by the Ministry of Culture.

5. Nationwide SP License issued to new Aquos/flOw People’s Republic of China
company by the Ministry of Information.

Gaming

1. Registration (Business). Acquired from Industry and Commerce Administration
Bureau and given to the new Aquos/flOw People’s Republic of China company.

2. Lottery resale license, to the Aquos/flOw People’s Republic of China company
by the China Sports Lottery Authority in Shandong.

3. Franchise License for the exclusive resale of English Premier League Lottery
Tickets on a Television Platform, issued by Probability China Limited’s People’s
Republic of China subsidiary and License holder for the English Premier League
Lottery and Fixed pool gaming.

In connection with the IPTV Licenses and Permits, Purchaser has agreed to loan
to Vendor the sum of US $100,000, at 8% interest, for securing of such licenses
and permits pursuant to the terms of the loan agreement and Promissory Note to
be executed by Purchaser and Vendor. Such loan agreement shall include a
provision that such loan shall be forgiven, if and when the gaming business is
live and selling tickets.

--------------------------------------------------------------------------------

- 3 -

SCHEDULE D

Material Contracts

To Be Provided

--------------------------------------------------------------------------------

- 4 -

SCHEDULE E

Option Agreement

To Be Provided

--------------------------------------------------------------------------------

- 5 -

SCHEDULE F

Voting Agreement

To Be Provided

--------------------------------------------------------------------------------